     Case 2:20-cv-00654 Document 8 Filed 10/09/20 Page 1 of 8 PageID #: 210

                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


JOSEPH GREGOR, et al.,

                          Plaintiffs,

v.                                            CIVIL ACTION NO. 2:20-cv-00654


WEST VIRGINIA SECONDARY SCHOOLS
ACTIVITIES COMMISSION, et al.,

                          Defendants.



                     MEMORANDUM OPINION AND ORDER

      Pending before the court is Plaintiffs’ Motion for a Temporary Restraining

Order, a Preliminary Injunction, and Declaratory Relief. [ECF No. 5]. Plaintiffs filed

this motion on October 7, 2020. As of October 8, 2020, Defendants have not been

served. As Defendants have not yet been served, I can only dispose of the Temporary

Restraining Order. The matters of the Preliminary Injunction and Declaratory Relief

will be set for a hearing once Defendants have been served with process. Having

reviewed the Plaintiffs’ Complaint, Motion, memorandum of law, attached affidavit,

and other exhibits, I find that a hearing is not necessary to make a decision on the

Temporary Restraining Order and will dispose of it now. For the following reasons,

Plaintiffs’ Motion for a Temporary Restraining Order is DENIED.

      Plaintiff Joseph Gregor filed this suit on behalf of his minor daughter, Plaintiff

Anna Gregor, who is a high school junior, and by all accounts, an accomplished

athlete. After practicing with the Sissonville High School boys’ soccer team over the

summer and being invited to join the boys’ soccer team by that team’s coach, school
    Case 2:20-cv-00654 Document 8 Filed 10/09/20 Page 2 of 8 PageID #: 211

officials forbade her from joining the team or even practicing with them. [ECF No. 1,

at ¶¶ 13–44]. Plaintiff Anna had hoped to join the boys’ soccer team to compete at a

different level than the girls’ soccer team and because she believed it would better

prepare her for college soccer. Id.

      Plaintiffs bring five different claims against Defendants West Virginia

Secondary School Activities Commission and the West Virginia Board of Education.

Plaintiff alleges violations of her rights under the Fourteenth Amendment to the

United States Constitution, [ECF No. 1, at ¶¶45–47]; the Equal Protection principles

of the West Virginia Constitution, id. at ¶¶ 48–51; the West Virginia Human Rights

Act, id. at ¶¶ 52–57; Title IX of the Education Amendments of 1972, id. at ¶¶ 56–59;

and unlawful retaliation in violation of Title IX, id. at ¶¶ 60–62.

      Plaintiffs’ filings are unclear as to whether she is seeking an ex parte

Temporary Restraining Order without notice to Defendants. If she is, she would be

subject to the stricter standards of Rule 65(b). Fed. R. Civ. P. 65(b). Because I find

that her request for a Temporary Restraining Order, at this point, fails on the merits,

I do not address whether Plaintiffs have met the heightened standards required by

Rule 65(b).

      The purpose of a Temporary Restraining Order is to preserve the status quo

and prevent irreparable harm that would occur between the time of requesting the

Temporary Restraining Order until the matter of a Preliminary Injunction can be

decided by the court after either briefing and/or a hearing with both parties. The

burden to meet these factors rests solely on the plaintiff.

      The decision to issue or deny a Temporary Restraining Order is committed to

the sound discretion of the trial court. SeeWetzel v. Edwards, 635 F.2d 283, 286 (4th

Cir. 1980). The standard for granting a Temporary Restraining Order is identical to
    Case 2:20-cv-00654 Document 8 Filed 10/09/20 Page 3 of 8 PageID #: 212

the standard for granting a preliminary injunction. See Moore v. Kemthorne, 464 F.

Supp. 2d 519, 525 (E.D. Va. 2006). The United States Supreme Court and the United

States Court of Appeals for the Fourth Circuit have provided district courts with a

precise analytical framework for determining whether to grant preliminary relief.

First, the plaintiff must make a clear showing that it will likely succeed on the merits.

Second, the plaintiff must make a clear showing that they are likely to be irreparably

harmed absent preliminary relief. Third, the plaintiff must show that the balance of

equities tips in their favor. Finally, the plaintiff must show that an injunction is in

the public interest. All four requirements must be satisfied. Winter v. Natural

Resources Defense Council, Inc., 555 U.S. 7 (2008); The Real Truth About Obama,

Inc. v. Federal Election Commission, 575 F.3d 342, 346-47 (4th Cir. 2009), vacated on

other grounds, 130 S. Ct. 2371 (2010).


      I.     Likelihood of Success on the Merits

      The most common standard for measuring whether the movant has

demonstrated a likelihood of success on the merits is whether the movant has

demonstrated a reasonable probability of success. Fed. Practice and Procedure

(Wright & Miller) § 2948.3. I will first lay out the standard for each of Plaintiffs’ five

claims and then address their likelihood of success based on the arguments presented

in Plaintiffs’ memorandum of law.

      A claim for a violation of Plaintiffs’ rights under the Fourteenth Amendment

to the United States’ Constitution must show that the gender classification in

question does not further an important government interest and that the

classification is not substantially related to that interest. H.B. Rowe Co. v. Tippett,

615 F.3d 233, 242 (4th Cir. 2010). The Supreme Court of Appeals of West Virginia
       Case 2:20-cv-00654 Document 8 Filed 10/09/20 Page 4 of 8 PageID #: 213

has found that gender discrimination claims brought under the West Virginia

Constitution and the West Virginia Human Rights Act must meet that same

standard. Israel by Israel v. W. Va. Secondary Schs. Activities Comm’n, 388 S.E.2d

480, 487, 490 (W. Va. 1989).

          Plaintiffs’ Title IX claim asserts that Defendants actions violate 34 C.F.R. §

106.41(a)-(b). These sections read as follows:

          (a) General. No person shall, on the basis of sex, be excluded from participation
              in, be denied the benefits of, be treated differently from another person or
              otherwise be discriminated against in any interscholastic, intercollegiate,
              club or intramural athletics offered by a recipient, and no recipient shall
              provide any athletics separately on such basis.

          (b) Separate teams. Notwithstanding the requirements of paragraph (a) of this
          section, a recipient may operate or sponsor separate teams for members of
          each sex where selection for such teams is based upon competitive skill or
          the activity involved is a contact sport. However, where a recipient operates
          or sponsors a team in a particular sport for members of one sex but operates
          or sponsors no such team for members of the other sex, and athletic
          opportunities have previously been limited, members of the excluded sex
          must be allowed to try out for the team offered unless the sport involved is
          a contact sport. For purposes of this part, contact sports include boxing,
          wrestling, rugby, ice hockey, football, basketball and other sports the
          purpose or major activity of which involves bodily contact.
34 C.F.R. § 106.41(a)-(b).

          Plaintiffs’ retaliation claim requires a showing that Plaintiff engaged in a

protected activity, she was thereafter subjected to an adverse action, and that a

causal link exists between the protected activity and the adverse action. Atkinson v.

Lafayette Coll., 653 F.Supp.2d 581 (E.D. Pa. 2009); Jackson v. Birmingham Bd. of

Educ., 544 U.S. 167, 184 (2005).

          Here, Plaintiffs assert that they will clearly succeed on the merits of the Equal

Protection and Title IX claims based on their reading of the Israel1 case and the

Mercer2 case. But these two cases are too dissimilar from the facts in this case to

1
    Israel by Israel v. W. Va. Secondary Schs. Activities Comm’n, 388 S.E.2d 480 (W. Va. 1989)
2
    Mercer v. Duke Univ., 190 F.3d 643 (4th Cir. 1999)
    Case 2:20-cv-00654 Document 8 Filed 10/09/20 Page 5 of 8 PageID #: 214

adequately demonstrate a likelihood of success on the merits. The crucial difference

being that, in Ms. Gregor’s case, Sissonville High School does offer a girls’ soccer

team.

        In Israel, the Supreme Court of Appeals of West Virginia examined the

differences between baseball and softball to determine whether a female high school

student should be permitted to compete for a spot on the, at that time, all boys

baseball team. 388 S.E.2d 480 (W. Va. 1989). The court’s analysis primarily turned

on whether baseball and softball were similar enough sports to justify softball as an

alternative activity for female high school athletes when they were disallowed from

trying out for the baseball team. Id. at 485–486. After examining the rules, the

equipment, the field, and the “intangibles” associated with playing baseball, the court

found that the plaintiff must be permitted to try out for the baseball team because

baseball and softball are different sports. Id. Even a cursory reading of Israel clarifies

that it does not directly apply in this situation because the sport played by the girls’

soccer team and the boys’ soccer team at Sissonville High School are the same.

        In Mercer, the Fourth Circuit addressed the regulations associated with Title

IX and how they applied to a woman who had been offered a spot on the Duke

University Football Team but then was later disallowed from competing because of

she was a woman. 190 F.3d 643 (4th Cir. 1999). There, it was critical that football

was only offered to members of one sex and not the other. Id. at 646. Because

Sissonville High School offers both a boys’ soccer team and a girls’ soccer team,

Mercer is not dispositive.

        I am, of course, neither deciding on the merits of this case nor saying that the

Israel and/or Mercer are completely inapplicable to the facts in this case. These two

cases may very well inform my decision on a preliminary injunction and, ultimately,
    Case 2:20-cv-00654 Document 8 Filed 10/09/20 Page 6 of 8 PageID #: 215

on the merits. But at this point, Plaintiffs’ reliance on them fails to demonstrate a

likelihood of success on the merits.

      Because Plaintiffs fail to demonstrate a likelihood of success on the merits,

they are not entitled to a Temporary Restraining Order. Therefore, I only briefly

address the remaining factors below.

      II.    Irreparable Harm

      Despite Plaintiffs alleging five different claims in this case, the injury

associated with each is the same: not being able to play on or practice with the boys’

soccer season. Therefore, I only need to address this one injury rather than five

separate injuries.

      Plaintiffs argue that Ms. Gregor will be irreparably harmed by not being

permitted to play on the Sissonville High School boys’ soccer team because she will

be missing out on the chance to further develop her skills and because it will harm

her chances of being recruited to play college soccer. Courts are divided over whether

not being able to participate in athletics constitutes irreparable harm. But most

courts seem to lean toward the harm being irreparable only when the person cannot

participate in the sport at all. Reed v. Nebraska School Activities Assoc., 341 F. Supp.

258 (D. Neb. 1972) (finding irreparable harm when a girl would not be able to play

golf at all if not permitted to play on the boys’ golf team); D.M. by Bao Xing v.

Minnesota State High School League, 917 F.3d 994, 1003 (8th Cir. 2019) (finding

irreparable harm when boys would have no school dance team to compete on if not

permitted to join the girls’ dance team). Other courts have found that students are

not irreparably harmed even when the student is barred from competition for an

entire season. See e.g. A.M. v. Penn. Interscholastic Athletic Assoc., Inc., No. 1:20-

CV-290-SPB, 2020 WL 5877617, at *4 (W.D. Pa. Oct. 1, 2020).
    Case 2:20-cv-00654 Document 8 Filed 10/09/20 Page 7 of 8 PageID #: 216

      Here, Plaintiffs have not demonstrated any irreparable harm that will occur

between now and the time a hearing could be heard on a preliminary injunction.

While Ms. Gregor is not being permitted to compete or practice with the boys’ team,

this does not mean she is being denied the opportunity to compete in soccer at all.

Ms. Gregor had the opportunity to play for the girls’ team, as she did during her

freshman and sophomore years of high school. Even if she does not wish to pursue

this option there are other soccer opportunities available to her. In fact, based on

Plaintiffs’ complaint, Ms. Gregor did not even intend to compete for either the boys’

or the girls’ high school soccer team at all this year before being invited to join the

boys’ team, clearly implying there were paths to further developing her skills outside

of interscholastic athletics. Though I recognize that a high school athlete’s ability to

compete can affect recruitment for college athletics, Plaintiffs have not demonstrated

why she cannot wait to make this argument at a preliminary injunction hearing.

      III.   Balancing the Equities and the Public Interest

      These two factors are almost completely absent from Plaintiffs’ request for a

Temporary Restraining Order. Plaintiffs merely state that these two factors cut in

her favor. [ECF No. 5, at 7]. At this point, this is insufficient to support a finding for

preliminary relief.

      IV.    Conclusion

      For the above reasons, Plaintiffs’ request for a Temporary Restraining Order

is DENIED. Once Defendants have been served, I will schedule briefing and a hearing

for a preliminary injunction and the matter of a declaratory relief.
    Case 2:20-cv-00654 Document 8 Filed 10/09/20 Page 8 of 8 PageID #: 217

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      October 9, 2020
